Citation Nr: 1123937	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.

5.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to May 1981 and from September 1983 to October 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for lumbosacral strain; and right and left knee patellofemoral pain syndrome rated 10 percent, each, effective August 28, 2008 (the date of the claims to reopen); denied service connection for tinnitus; and declined to reopen a claim of service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

In his November 2009 notice of disagreement the Veteran indicated that he receives ongoing VA treatment for each of the disabilities at issue.  A review of his claims file found that the most recent treatment records associated with the record are from October 2008 (there are also reports of January 2009 VA examinations).  The Veteran's bilateral hearing loss and tinnitus claims were denied because there was no medical evidence showing such disabilities.  Records of VA treatment he has received are constructively of record, may contain pertinent information (showing bilateral hearing loss and tinnitus, if such disabilities are indeed being treated), and must be secured and considered.  

The Veteran also indicated in his June 2010 substantive appeal that the disabilities for which he seeks increased ratings have worsened since his most recent (January 2009) VA spine and knee examinations.  Inasmuch as the reports of those examinations are now dated, contemporaneous examinations are necessary to assess the current severity of the lumbosacral spine and bilateral knee disabilities.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete records of all VA treatment the Veteran has received for the disabilities at issue from October 2008 to the present.  Regarding the Veteran's bilateral hearing loss and tinnitus claims, the RO should arrange for any further development suggested (i.e., VA audiological evaluation and nexus opinion, if the records show or suggest that the Veteran has such disabilities).

2. The RO should then arrange for a VA orthopedic examination of the Veteran to determine the current severity of his service connected lumbosacral spine and bilateral knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  

Regarding the lumbosacral spine, the studies must specifically include ranges of motion, and the examiner must comment as to whether or not lumbar spine is anlylosed.  All symptoms and functional limitations due to the lumbosacral spine disability should be described in detail.  The examiner must specifically comment regarding the presence, nature, and severity of any neurological symptoms, and also whether the disability has been manifested by incapacitating episodes (i.e., periods of bedrest prescribed by a physician), and if so their duration (in terms of weeks in the past year).  

Regarding the knees, the studies should specifically include X-rays to determine whether there is arthritis in the knees and ranges of motion (to include limitations due to pain/use).  All symptoms and functional limitations due to the bilateral knee disability should be described in detail.

The examiner should explain the rationale for all opinions.

3. The RO should then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

